DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument regarding the objection to the drawings on Page 8 Paragraph 3 has been fully considered. The objection to the drawings is withdrawn in view of the amendments.
Applicant’s argument regarding the objections to Claims 8 and 9 on Page 8 Paragraph 4 has been fully considered. The objections are withdrawn in view of the amendments.
Applicant’s argument regarding the rejections of Claims 3, 5, and 7 under 35 U.S.C. 112(b) on Page 8 Paragraph 5 has been fully considered. The rejections are withdrawn in view of the amendments.
Applicant’s argument regarding the rejections of Claims 1 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Jenkins on Page 9 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. 
	Applicant’s argument regarding the rejections of Claims 2, 11, and 17 under 35 U.S.C. 103 over Jenkins in view of Dumoulin on Pages 10-12 has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. The rejection of Claim 2 is withdrawn in view of the cancelation of the claim. Applicant argues that Dumoulin fails to disclose the mode switching of the switchable coupling and that Dumoulin teaches away from such a configuration. However, when the device is powered “off,” this may still be interpreted as an “endovascular probe mode.” Dumoulin remains applicable to the invention as claimed.
Applicant’s argument regarding the rejections of Claims 3-5 under 35 U.S.C. 103 over Jenkins in view Sonmez and Sharonov on Page 12 Paragraph 3 to Page 12 Paragraphs 1-2 has been fully considered but is not persuasive. Sonmez and Sharonov remain applicable to the invention as claimed.
Applicant does not explicitly address the rejections of Claim 7 under 35 U.S.C. 103 over Jenkins, Sonmez, and Sharonov, further in view of Edmunds and Claims 8-10 under 35 U.S.C. 103 over Jenkins in view of Brannan, however, Edmunds and Brannan remain applicable to the invention as claimed.
While differences between the claimed invention and the prior art are appreciated, they are not embodied in the claims in such a way as to differentiate.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the amended claim limitations “first endovascular probe mode” and “second endovascular probe mode” render the claim in definite. It is unclear what “probe mode” applicant is referring to, which, as the claim is currently worded, is open to interpretation. It is unclear what applicant intends to accomplish by including the first and second endovascular probe modes, as the modes are not utilized limitations in the following dependent claims. For purposes of applying prior art, the first and second endovascular probe modes are interpreted as two different operational modes of the endovascular probe.
Further regarding Claim 1, the claim limitation “the conductor is not in electrical communication with the first end of the tracking coil” renders the claim indefinite. It is unclear where the conductor is during this orientation, if it is not in contact with the first end of the tracking coil.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dumoulin et al. (US 6246896).
Regarding Claim 1, Dumoulin teaches an endovascular probe, (Column 3 Lines 54-55 “an ablation device 190 that is guided by the attending physician into a position in which a patient […] may be treated.”), comprising:
a) a conductor (Fig. 5, re-produced and annotated by examiner below);
b) a tracking coil, (Column 5 Line 1 “tracking coil 200”), with a first end, (Fig. 5, re-produced and annotated by examiner below), and a second end (Fig. 2, re-produced and annotated by examiner below); and
c) a switchable coupling, (Fig. 5, re-produced and annotated by examiner below), coupled to the conductor and the first end of the tracking coil, (as shown in Fig. 5, re-produced and annotated by examiner below), wherein:
i) wherein the switchable coupling is in a first state, the conductor is in electrical communication with the first end of the tracking coil and the endovascular probe is in a first endovascular probe mode (as shown in Fig. 5, re-produced below, the tracking coil is connected to RF-Power Source 157 via the conductor, wherein the first endovascular probe mode is the powering of the ablation device 190); and 
ii) when the switchable coupling is in a second state, the conductor is not in electrical communication with the first end of the tracking coil and the endovascular probe is in a second endovascular probe mode (when the tracking coil is switched to connect to Pre-amplifier 156, wherein the second endovascular probe mode is inputting an acquired NMR signal to the transceiver module 150).

    PNG
    media_image1.png
    490
    669
    media_image1.png
    Greyscale

Fig. 5 of Dumoulin

    PNG
    media_image2.png
    466
    600
    media_image2.png
    Greyscale

Fig. 2 of Dumoulin
Regarding Claim 11, Dumoulin teaches all limitations of Claim 1, as discussed above. Furthermore, Dumoulin teaches a second conductor; wherein the second conductor, (Column 5 Line 11 “conductor 210”), is in electrical communication with the second end of the tracking coil (shown in Fig. 2, re-produced above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (US 6246896) in view of Sonmez et al. (US 20130274591) and Sharonov (US 20140094792).
Regarding Claim 3, Dumoulin teaches all limitations of Claim 1, as discussed above. However, Dumoulin does not explicitly teach wherein the switchable coupling comprises: a photoresponsive material mechanically coupled to the conductor and the tracking coil; and an optical fiber in optical communication with a switching material.
In an analogous interventional probe field of endeavor, Sonmez teaches an endovascular probe, ([0044] “guidewire 200”), wherein the switchable coupling, ([0044] “rod 210”), comprises a photoresponsive material, ([0044] “The rod 210 can also be made of Nitinol,” which is known in the art to have unique properties, such as super elasticity and “shape memory,” meaning that nitinol can remember its original shape and return to it when heated), mechanically coupled to the conductor, ([0044] “The rod 210 can be positioned with a tube 250. The tube can be made of conductive, non-magnetic material”), and the tracking coil ([0044] “A second solder joint 270 can also be present at the proximal end of the helical coil. Frequency and phase information can be detected and analyzed in order to determine a position of the received signal and project an anatomical background image on a display so that a shaft and tip of the guidewire can be seen,” and Fig. 2, re-produced below).

    PNG
    media_image3.png
    388
    684
    media_image3.png
    Greyscale

Fig. 2 of Sonmez
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Dumoulin and Sonmez because the combination of a photoresponsive material mechanically coupled to the conductor and the tracking coil is advantageous in the aspect that the photoresponsive material is light weight and has high flexibility, two characteristics that are highly beneficial in the design of endovascular probes. 
However, Sonmez does not explicitly teach wherein the switchable coupling comprises an optical fiber in optical communication with a switching material.
In an analogous ablation probe field of endeavor, Sharonov teaches an endovascular probe, ([0042] “Various embodiments of the present disclosure provide electrosurgical systems and instruments suitable for […] cutting vessels and vascular tissue” and [0059] “probe 300”), wherein the switchable coupling, ([0059] “probe member 320”), comprises an optical fiber, ([0064] “optical fiber 410”), in optical communication with “the switching material” ([0068] “heat-sensitive material 420” and Fig. 5, re-produced and annotated by examiner below).

    PNG
    media_image4.png
    477
    557
    media_image4.png
    Greyscale

Fig. 5 of Sharonov
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sharonov because the combination of an optical fiber in optical communication with the switching material allows the device to utilize the spectral properties of light in order to permit the switch without the use of mechanical aspects that would further require more elements to be incorporated into the design of the probe.
Regarding Claim 4, the modified probe of Dumoulin teaches all limitations of Claim 3, as discussed above. Furthermore, Sharonov teaches a light source in optical communication with the optical fiber ([0064] “Optical fiber 410 is optically coupled to a light source (e.g., light source 655)”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Sharonov as the combination of a light source in optical communication with the optical fiber within the design of the probe allows the probe to work efficiently and properly, directing the light to the optical fiber in order for the light to be directed to the other aspects it is required to arrive at within the probe, such as the photoresponsive material.
Regarding Claim 5, the modified probe of Dumoulin teaches all limitations of Claim 3, as discussed above. Furthermore, Dumoulin teaches wherein the switchable coupling further comprises a membrane enclosing the switching material (Column 5 Line 32 “in the switch 155” and shown by the boxes of Figs. 1, re-produced below, and 5, re-produced above. The boxes surrounding the switch 155 in Figs. 1 and 5 are understood to protect the switch from elements outside of the system.)..

    PNG
    media_image5.png
    472
    704
    media_image5.png
    Greyscale

Fig. 1 of Dumoulin

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (US 6246896), Sonmez et al. (US 20130274591), and Sharonov (US 20140094792) as applied to Claim 3 above, and further in view of Edmunds et al. (US 20120123406).
Regarding Claim 7, the modified probe of Dumoulin teaches all limitations of Claim 3, as discussed above. However, the modified probe of Dumoulin does not explicitly teach wherein the photoresponsive material has a negative coefficient of thermal expansion and further wherein: when the switching material is at a first temperature, the switchable coupling is in the second state; and when the switching material is at a second temperature that is higher than the first temperature, the switchable coupling is in the first state.
In an analogous intravascular device field of endeavor, Edmunds teaches an endovascular probe, ([0060] “electrode 100”), wherein the photoresponsive material has a negative coefficient of thermal expansion, ([0064] “Metallic materials used to form the coiled section 106 preferably have a negative thermal coefficient of expansion.”), and further wherein:
a) when the switching material is at a first temperature, (Fig. 5, re-produced below, “cooled”), the switchable coupling is in the second state (Fig. 5, re-produced below, “expanded”); and
b) when the switching material is at a second temperature that is higher than the first temperature, (Fig. 4, re-produced below, “non-cooled”), the switchable coupling is in the first state (Fig. 4, re-produced below, “contracted”).

    PNG
    media_image6.png
    471
    723
    media_image6.png
    Greyscale

Figs. 4 and 5 of Edmunds
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Edmunds because the combination allows the probe to switch between two modes depending on the temperature of the switching material, without the use of mechanics, as the photoresponsive material is self-expanding or self-contracting, thus simplifying the design of the probe.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (US 6246896) in view of Brannan (US 20110077638).
Regarding Claim 8, Dumoulin teaches all limitations of Claim 1, as discussed above. However, Dumoulin does not explicitly teach a mechanical switching device mechanically coupled to the radiofrequency tracking coil; and a wire mechanically coupled to the mechanical switching device.
In an analogous endovascular probe field of endeavor, Brannan teaches an endovascular probe, ([0029] “microwave ablation system 10”), comprising:
a) a switching device, ([0041] “Sensor 412 includes an electro-mechanical switch 420”), mechanically coupled to the tracking coil, ([0034] “antenna 203” and Fig. 3, re-produced below); and
b) a wire mechanically coupled to the switching device, (shown in Fig. 3, re-produced and annotated by examiner below).

    PNG
    media_image7.png
    537
    388
    media_image7.png
    Greyscale

Fig. 3 of Brannan
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Dumoulin and Brannan because the combination provides a self-sufficient way for the device to control activation of the radiofrequency tracking coil, or the antenna as in Brannan, depending on how the mechanical switching device is activated via a wire. This allows the operator to focus on guiding the device, rather than the combination of guiding and applying treatment to the surrounding tissue of the probe, thus resulting in an efficient procedure.
Regarding Claim 9, the modified endovascular probe of Dumoulin teaches all limitations of Claim 8, as discussed above. However, Dumoulin does not explicitly teach wherein the switching device comprises a hinge.
In an analogous endovascular probe field of endeavor, Brannan teaches an endovascular probe, ([0029] “microwave ablation system 10”), wherein the switching device, ([0041] “electro-mechanical switch 420”), comprises a hinge, ([0041] “pivot 414”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Dumoulin and Brannan because the combination provides a simplistic design to incorporate into the probe, rather than a design that is perhaps more complicated, like one with a variety of switches or sliding components, which is advantageous in endovascular devices, as size is an important consideration in design of the devices.
Regarding Claim 10, the modified endovascular probe of Dumoulin teaches all limitations of Claim 9, as discussed above. Furthermore, Brannan teaches wherein the hinge is bistable, ([0041] “open position,” [0042] “closed position,” and shown in Figs. 5A and 5B, re-produced below).

    PNG
    media_image8.png
    672
    362
    media_image8.png
    Greyscale

Figs. 5A and 5B of Brannan
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine further combine the teachings of Brannan because the combination provides two distinct positions (“bi”) via the hinge, which provides advantage over a hinge that may have multiple stability points, as this results in a more complicated design and room for error.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Auth et al. (US 4582057) is cited for teaching an endovascular probe, (Abstract “thermal cautery probe for cauterizing internal vessels”), comprising: a switchable coupling (Column 10 Line 37 “switch 32a”), wherein: when the switchable coupling is in a first state, (Column 10 Lines 37-42 “when the switch 32a is in the "energy" position”), the endovascular probe is in a first endovascular probe mode (Column 5 Line 68 and Column 6 Lines 1-4 “In the energy mode, the energy to be delivered to the probe each time the switch 28 is activated is selected by the thumb wheel switches 34, and the duration of the period during which the pulses are delivered is shown on the indicator 36” and Column 10 Lines 38-42 “the COUNT pulses produced each time a current pulse is applied to the probe 90 are inverted by enabled NAND-gate 330 and applied to the first counter 234a of a series of cascaded counters 234a,b,c.”); and when the switchable coupling is in a second state, (Column 10 Line 56 “When the switch 32b is in the time position”), the endovascular probe is in a second endovascular probe mode (Column 5 Lines 62-68 “In the time mode, heating pulses are applied to the probe 22 for a period having a duration determined by the number preset with conventional thumb wheel switches 34. At the end of the period, the total energy delivered to the probe 22 during that period is shown on a conventional digital indicator 36” and Column 10 Lines 57-58 “these pulses are applied to the first counter 220a of a series of down-counters 220a,b,c.”).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793                                                                                                                                                                                         

/Oommen Jacob/               Primary Examiner, Art Unit 3793